 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
     Attorneys for Defendant
 6   DONALD THREATT

 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:17-CR-76-TLN
11                                              )
                      Plaintiff,                )   STIPULATION AND ORDER TO
12                                              )   CONTINUE PRESENTENCE SCHEDULE
     vs.                                        )   AND JUDGMENT& SENTENCING
13                                              )
     DONALD THREATT,                            )   Date: January 3, 2019
14                                              )   Time: 9:30 a.m.
                      Defendant.                )   Judge: Hon. Troy L. Nunley
15                                              )
                                                )
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Katherine T. Lydon, Assistant United States Attorney, counsel for Plaintiff,
19   and Heather E. Williams, Federal Defender, through Assistant Defender Jerome Price, counsel
20   for Defendant Donald Threatt, that the sentencing hearing may be continued to February 7,
21   2019.
22           The government has no objection to the continuance.
23   ///
24   ///
25
26
27
28
 1                                                  Respectfully submitted,

 2                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 3
 4   Date: December 27, 2018                        /s/ Jerome Price
 5                                                  JEROME PRICE
                                                    Assistant Federal Defender
 6                                                  Attorneys for Defendant
                                                    DONALD THREATT
 7
     Date: December 27, 2018                        MCGREGOR W. SCOTT
 8                                                  United States Attorney

 9                                                  /s/ Katherine T. Lydon
                                                    KATHERINE T. LYDON
10                                                  Assistant U.S. Attorney
                                                    Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Stipulation and Proposed Order to Continue     -2-                     U.S. v. Threatt, 2:17-CR-76-TLN
      Judgment and Sentencing.
 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, adopts the parties’
 3   stipulation in its entirety as its order. The Court orders that the sentencing hearing is reset for
 4   February 7, 2019 at 9:30 a.m.
 5
 6          IT IS SO ORDERED.
 7
 8   Date: December 28, 2018
                                                                 Troy L. Nunley
 9                                                               United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
